Title: To Alexander Hamilton from John Smith, 3 December 1799
From: Smith, John
To: Hamilton, Alexander


          
            Dear General,
            Charleston Decr. 3d. 1799.
          
          The sickly situation of South Carolina, & especially of Charleston, which appeared to me to be the point for assembling the Officers, selected in this State for the 5th. Regiment, prevented me from calling them together, sooner than the first of Novr. But the uncommon warmth of the weather was such, that a meeting did not take place untill the 10th. which was the day that I arrived in Charleston, & on the 11th. was taken with the prevailing fever, & from which my recovery was for a considerable time, doubtful.
          During my illness, I directed Major Rutledge to proceed to the election of a Paymaster, & from his Report I found Lt. Willm. Taylor, was unanimously elected, by the Officers present, & he met my approbation, as I have the highest opinion of his integrity, & ability—Major Rutledge was requested to report to you this election, which Report I hope will come safe to hand—
          Lt. Taylor was directed to wait on Mr. William Crafts the Agent to the War Department, & report to him the persons whom he meant to offer for his Sureties, for his approbation, and to forward on to the Paymaster General — his bond with Sureties approved by Mr. Crafts, together with the Oath of Office as soon as possible—I have likewise directed him, to report to me his Sureties, which as soon as I receive, I will forward for your approbation—
          Your several letters enclosed to me, under cover to Majr. Genl. Pinckney, I have now before me, & have read them with attention—I have only to regret that the sickly situation of this place, together with my own indisposition, have prevented me from attending to them sooner. If it is consistant with military rule, may I be indulged in appointing from my Subaltern Officers, an Adjutant & Quarter Master pro-tem: This indulgence is requested from an idea of the impossibility of my being acquainted with the merits of the Officers, as the selection is made from the States of South Carolina, Georgia, & Kentuckey, & untill I have orders to convene them in Regiment, this cannot be known—Further instructions on this part of my duty will be acceptable—with regard to the Regimental Rendezvous, & the Sub Recruiting Circles that you direct, & which you are pleased to have in some measure to my discretion, I have endeavor’d to fix  them, in such manner as from my own experience I think most likely to promote, & facilitate the Recruiting—The enclosed report will inform you of the place fixed for the Regimental Rendezvous, & the Six Sub Circles, for the Companies to be raised in this State, which I hope will meet with your approbation—I have alter’d the arrangement from the one handed me from Genl. Pinckney, from a conviction that Recruits could not be obtain’d from some of the Circles therein, fixed—
          I have written to Majr. James Armstrong, to fix the Recruiting Circles in Georgia, & to make the Town of Augusta in Georgia, his Subrendezvous, & to report to me as soon as possible—I have directed Capt. William Dangerfield to fix the Sub Circles in Kentuckey & to report likewise to me. As soon as these Reports are receiv’d they will be forwarded to your Head Quarters—
          The unpleasant Situation, that I am placed in with regard to the two companies to be raised in Kentuckey, from the distance, between these two States, induces me to suggest to the Inspector General, that if it does not militate with against the good rule of the service, it would be much easier to make an appropriation of these two Companies, out of the Funds which the Government may have in that part of the Union, than to supply them from the Regimental Fund established in Charleston—This arrangement, will certainly curtail the expence of raising & equipping them, as there is little, if any communication between this State & Kentuckey, & the exp transportation of Cloathing &c, could only be made at an enormous expence—I am confident, that the knowledge of these circumstances, will have their it’s due weight on the mind of the Inspector General, & I hope, will approve of my idea, as the only one which can present the prospect of our getting these two companies, within any reasonable time—
          I am sorry to inform you that most of the 2d. Lieutenants selected for the Six Companies in this State, have either declined accepting their or resigned, their Appointment—I have in consequence reported them to Major Genl. Pinckney & to Brigr. Genl. Washington, three young gentlemen to fill vacancies—viz—John Roger Fenwicke, to the 8th. 1st Leiutcy. which is vacant—George Kershaw, & Jacob Miers, to the rank of 2d. Lts. I am the more desirous of having these gentlemen appointed, as I have their positive assurances that they will accept if nomi appointed—
          Before I close, permit me Sir, to suggest the propriety of the Roster of Officers of the 5th. Regt. which you were pleased to enclose me, standing as it was originally fixed by Genls. Pinckney & Washington—I desire no alterations in the respective grades of the Officers, & they appear satisfied, with their respective Ranks—
          I have the honor to be dear Sir, with great respect & esteem Your Most Obt Servt.
          
            John Smith
            Lt Colo Comdg.
          
          The Honble Major Genl Hamilton Inspector General to the Army of the U States
        